-1T0-15                                    78/75"
                             No.




                                          IN   THE

                            COURT   OF   CRIMINAL      APPEALS
                                                                                  3RIGINAL
                                         OF    TEXAS




                                                                         iry       ?ED
       FILED IN                                                        COURT OF CR»AU?PEALS
^OURT OF CRIMINAL APPEALS     Joseph julian cGUERRA
a^uhi v                                  Appellant                          SEP 15 2015
      SEP n 2015
                                              vs.                       Abel Acosta, Clerk
     Abel Acosta, Cierk
                                    STATE      OF   TEXAS




      PETITION IN CAUSE No's.            219-82353-2012 and 219-81886-2013
          FROM THE 219th DISTRICT COURT OF COLLIN COUNTY, TEXAS
             AND APPEAL No's. 05-14-00086-CR, 05-14-00087-CR
                     FROM THE COURT OF APPEALS FOR THE
                 FIFTH COURT OF APPEALS DISTRICT OF TEXAS




                      PETITION FOR DISCRETIONARY REVIEW




 ORAL ARGUMENT REQUESTED                                         Joseph Julian Guerra
                                                                 # 1909129
                                                                 Robertson Unit
                                                                 12071 F.M. 3522
                                                                 Abilene, TX 79601


                                                                 PRO   SE
                     IDENTITY OF   PARTIES    AND   COUNSEL


Pursuant to TEX. R. App. P 38.1(a), the parties to this suit are as follows:

1. Appellant - Joseph Julian Guerra

2. Appellate Attorney for Appellant
   Christian T. Souza - Representation in the 5th Court of Appeals
   SBN: 00785414
   4303 N. Central Expressway
   Dallas, Texas 75205

Trial Attorney
   Glenn Adams
   McKinney, Texas

3. Prosecutors

   Cynthia Walker - Assistant District Attorney
   Grey .Willis - on appeal
   Collin County District Attorney's Office
   2100 Bloomingdale Road, Suite 100
   McKinney, Texas 75071
4. Trial Judge Scott Becker
   219th District Collin County
   Mckinney, Texas




                                       -1-
                                   TABLE   OF   CONTENTS


IDENTITIES OF PARTIES AND COUNSEL                                                    1
TABLE OF CONTENTS                                                                     2
INDEX OF AUTHORITIES                                                                  3
WORD COUNT                                                                            4
STATEMENT REGARDING ORAL ARGUMENT                                                     5
STATEMENT OF THE CASE                                                                 5
STATEMENT OF PROCEDURAL HISTORY                                                  • • 5
GROUND FOR REVIEW                                                                     5

GROUND FOR REVIEW

    The Court of Appeals           erred when        it upheld the trial courts denial of
    his   Batson    Claim   when    it   did    not consider all evidence relevant with
    respect to other black venire members against whom the prosecutor exercised
    premptory challenges, specifically it did not consider occupation and
    employment status as suggesting a liberal group bias in combination with
    punishment rating scores as not being race neutal. explaination, where
    the State never questioned the venire person for liberal traits conserning
    a venire person with scores ranked highest for punishment.

ARGUMENT                                                                              6
PRAYER FOR RELIEF                                                                     9
CERTIFICATE OF SERVICE                                                                9

APPENDIX                                                                              10




                                               -2-
                            INDEX   OF   AUTHORITIES


CONSTUTION
U.S.   CONST AMEND.   6th

U.S. CONST AMEND. 14th


STATUTES
TEX. CODE CRIM. PROC art. 35.261



CASES

Batson-v-Kentucky, 476 U.S. 79 (1986) .........
Emerson-v-State, 851 S.W.2d 269 (Tex. Crim. App. 1993)
Esteves-v-State, 859 S.W.2d 613 (Tex. Crim. App. 1993)
Whitsey-v-State, 796 S.W.2d 707 (Tex. Crim. App. 1990)




                                         -3-
                                    WORD   COUNT



Pursuant   to   TEX.   R.   App. P. 9.4(i)(2)(0) the word count from the beginning
of the argument until, but excluding the signature block, is >o;g.




                                           -4-
TO THE COURT OF CRIMINAL APPEALS OF TEXAS,



                  Joseph    Julian        Guerra    petitions        this   Honorable   Court to review
the     judgement affirming his convictions for aggravated assault and aggravated
kidnapping in Cause No. 219-82353-2012 and 219-81886-2013,


                                   STATEMENT REGARDING ORAL ARGUMENT

      The    Appellant,       Joseph       Julian     Guerra        requests oral argument before the
Court       of    Criminal     Appeals       of    Texas, because oral argument will assist the
Court in          determining       whether the Court of Appeals erred when it determined
that    petitioner did             not     carry    burden to show that the trial courts denial
of his Batson challenge was clearly erroneous.


                                           STATEMENT OF THE CASE

                  The Appellant       was       charged   by     indictments     with   the offenses of
aggravated assault and aggravated kidnapping. A jury convicted him and assessed
punishment         in each         case    at sixty years imprisonment and a $10,000.00 fine.
The Court          of Appeals for the 5th Court of Appeals District of Texas affirmed
the     judgement       and sentence on June 10th, 2015, in an opinion not designated
for publication.


                                    STATEMENT OF PROCEDURAL HISTORY

                  A   three-Justice panel of the Court of Appeals rendered its opinion
on June 10th,              2015.     Guerra-v-State,          05-14-00086-CR,     05-14-00087-CR (Tex.
App - Dallas June 10th, 2015), pet. filed)(mem. op., not designated for publi
cation) . Subsequently               petitioner       filed     a    motion   for an extention of time
which       the    Court     of Criminal           Appeals     extended his time to file a petition
for     discretionary         review       to     September 08, 2015. PD-0781-15, PD-0780-15. He
files this petition timely in concurrance with this date.


                                                GROUND FOR REVIEW

                  The   Court       of Appeals erred when it upheld the trial courts denial
of his Batson Claim when it did not consider all evidence relevant with respect
to other black venire members against whom the prosecutor exercised premptory
challenges,           specifically it did not consider occupation and employment status
as suggesting a liberal group bias in combination with punishment rating


                                                       -5-
scores as not being race neutral explaination, where the State never questioned
the    venire     person    for liberal traits conserning a venire person with scores
ranked highest for punishment.


                                                   ARGUMENT

REASON FOR GRANTING REVIEW

                The Court       of    Appeals      affirmed     Appellants   Batson   claim holding
that     the    State provided the Court with a credible, race neutral explaination
for     its chellenged strikes on three minority black members that were stricken
from     the     jury pool.        In    respects     to this decision, petitioner argues this
finding        did not consider the state giving an explaination of Group Bias where
the    group trait is not shown to apply and a venires punishment rating scores.
The sole venire            member       Appellant     focuses     on is Venire member Ms Redmond,
Juror     # 47, who was a professor of Broadcast Journalism. The states exclusive
reasoning        for    striking        her was that due to her liberal characteristics this
venire     member       would be more likely to punish less than she wanted. The Court
of Appeals completely ignored that this member scored on her punishment ranki
ng score the highest for her inclination to punish someone harshly. Without
considering this liberal group bias and no questions being asked of:: this
juror it did not consider all relevant evidence for the disposition of this
ground.


THE SALIENT FACTS

                 This petition          conserns    a conducted Batson hearing at petitioners
trial.     Therefore,       the       statement of facts in this petition will limit itself
only to the facts salient to this ground of review.
           At petitioners trial there were five African people on the venire
panel. One was removed by agreement, one was struck by Guerra and three were
struck by the State. Following voir dire, Guerra raised, and the trial court
denied, a Batson challenge to the State's three strikes. See Batson-v-Kentucky,
176 U.S. 79, 89 (1986).
                 The sole     juror       contested;/,     in   this   petition is Panel Member 47,
venire     member       Ms. Redmond. She was a college broadcast journalism professor,
prior     to     voir    dire     a     punishment       range score was given by defense counsel
and     the     presecutor.       On the defense counsels score she ranked 7 out of 7 and
on the prosecutors score she ranked 3 out of 3. Both of these scores indicated



                                                      -6-
she had       the highest inherent ability to emphasize punishment when sentencing
someone appropriately.
               When the prosecutor              gave    their response to using a race neutral
explaination         for    striking this jurorrJthay said they considered "certain types
of professions               psychologist,       social      sciences,   journalism...   typically
a    little    more        liberal than other types." She further explained "I'm looking
at people          I think might be a little more liberal, might be people who would
punish less than I want, and in my mind that's a professor of Journalism"'
(COA op. pl5). She also said.that this panel member had a relative accused
of    a    crime     in California        and    had expressed the opinion that the bail was
too    high    in that case. On direct appeal in the Fifth.Court of Appeals Guerra
argued that the State struck panel member 47 "because of her allegedly liberal
profession, a college professor" (Group Bias) and that the strike "showed
disparte treatment, as other highly educated non minorities were not struck".
           The Court of Appeals rejected petitioners Batson claim. Although
this      opinion rejected his claim of disparate treatment it failed to consider
and       answer    his     claim    as to if the State gave an explaination of Group Bias
where the group trait is not shown to apply. The Court of Appeals also errone
ously Denied his Motion                 for Inclusion of Premptor Strike, Courtlists, and
Juror information cards in Record for the Support of his Batson Claim.


THE COURT OF APEALS HOLDING

                   The    Court     of Appeals    held that the record "shows that the state
provided the.Court with a credible, race-neutral, explaination for the challen
ged strikes. The trial court found the State's reasons for striking the poten
tial jurors to be non-discriminatory. The record supports those findings,
which are not clearly erroneous."


THE STATE DID NOT PROVIDE A RACE-NEUTRAL EXPLAINATION FOR ITS CHALLENGED
STRIKE OF MS. REDMOND, JUROR #47 BECAUSE IT GAVE AN EXPLAINATION OF GROUP
BIAS WHERE THE GROUP TRAIT IS NOT SHOWN TO APPLY

                   The Court of Criminal Appeals has consistently held that occupation
and employment status suggesting liberal bias is not a valid race neutral
explaination capable of rebutting a Batson Challenge, where the State never
questioned the venire person about the alleged Group Bias where the group
trait has shown not to apply. Emerson-v-State, 851 S.W.2d 269 (Tex. Crim.
App. 1993); Whitsey-v-State, 796 S.W.2d 707 (Tex. Crim. App. 1990). In both

                                                       -7-
these cases          the prosecutor struck a venire member whose occupation was within
the     field       of    a     professor          and a teaching assistant. The prosector in these
cases     gave       explainations            of     striking      these    members on the notion of them
being     liberal.            The Court of Criminal Appeals reversed both cases due to the
States      lack         of    meaningful          questioning and the record as being insufficient
to establish that this group trait of being liberal applied to them.
                 In       the instant ease, the Court of Appeals only answers petitioners
claim     as     to      disparate          treatment.        It quotes "Instead, the State struck her
because       of her profession and the subject matter she taught. When the prosec^
utor     explained her reasons for the strike, she said she might not have struck
a     college       professor          who    taught      a different subject matter. Guerra did not
identify other                panelists       who     were    college      professors who were not struck
or    who     had        relatives          involved in the criminal justice system and expressed
a     specific       opinion about the system. Thus Guerra failed to prove the States
reasons for the strikes were pretextual" (COA op. pl6).


                 No where            does     it    address    the   assertion     that the profession as
as     a professor of Broadcast Journalism as being a pretext of group bias where
the     group       trait has not been shown to apply.for:"striking' her. Whitsey-v-State
Id.      Petitioner            reinterates          the   States     sole    reason was that by her being
"liberal"        she          would be       less     likely to punish appropriately. But the fact
of     the matter             is she scored highest on both punishment rating scales given
by the         prosecutor            and     the defense before trial. This sham of Group Bias is
also     compounded            by the States lack.of meaningful questioning of this venire
member.        Because         the     record       is clear that the States classification of what
"liberal" has             shown not           to apply at all to this venire member it thus truly
did     not     consider         all        evidence relevant         to the disposition of this Batson
claim.



                 Normally, the. Court of Criminal Appeals should defer to the factual
findings        of       the    Court of Appeals. However, where as in this case, the Court
of Appeals            reviews         a case        without     considering all the relevant evidence,
it     should       remand       the cause for a new factual determination which takes into
account' all             such    material. Esteves-v-State, 859 S.W.2d 613 (Tex. Crim. App.
1993).        In this          case        the alleged Group Bias and the erroneous denial of his
motion        for     inclusion            of premptory strikes, Courtlists and juror information
cards.



                                                             -8-
                                     PRAYER       FOR   RELIEF

               For the    reasons    herein       alleged,     the   Court of Appeals erred in
overruling      Appellants     fourth     point     of error in Appeal No.s 05-14-00086-CR,
05-14-00087-CR.        Therefore,    Appellant       prays     this Honorable Court GRANT this
Petition,      Order    briefing    and    upon reviewing the judgement entered be loss,
reverse, the      judgement    of the       Court of Appeals and remand this case to the
Court of Appeals for review consistent with this Courts holding.


                                                               Respectfully Submitted,




                                                               Joseph Julian Guerra
                                                               # 1909129
                                                               Robertson Unit
                                                               12071 F.M. 3522
                                                               Abilene, TX 79601

                                                               PRO SE




                                   CERTIFICATE       OF   SERVICE


               I hereby certify           that,         pursuant      to Rule 9/5 and 68.11
of     the     Texas     Rules      of Appellate Procedure, a true and correct
copy of the above and foregoing Petition For Discretionary Review
has     been     sent     to     Cynthia      Walker,          Collin County D.A. Office,
2100     Bloomingdale          Road,      Suite         100,    McKinney, Texas 75071 and
sent     to     the      State Prosecuting Attorney, P.O Box 13046, Austin,
Texas 78711. On this %n& day of Sep-+evnV>e                                        APPENDIX




Opinion    of   the   Court   of Appeals for the Fifth Court of Appeals District of
Texas,    Joseph   Julian     Guerra-v-State   of   Texas, Nos. 05-14-00086-CR, 05-14-
00087-CR (Tex. App. - Dallas June 10th, 2015, Pet filed) (Mem. op) not design
ated for publication.




                                           -10-
Affirmed as Modified and Opinion Filed June 10, 2015




                                              In The

                                    ©nurt of Appeals
                         Mill} Wxzttxtt of atexas at Dallas
                                      No. 05-14-00086-CR

                                       No. 05-14-00087-CR

                           JOSEPH JULIAN GUERRA, Appellant
                                                V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 219-82353-2012, 219-81886-2013

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       A jury convicted Guerra of aggravated assault and aggravated kidnapping and assessed
punishment in each case at sixty years' imprisonment and a $10,000 fine. In five issues, Guerra
argues that (i) the trial court erroneously denied his motion to suppress because there were
insufficient exigent circumstances to support a warrantless entry; (ii) the evidence is insufficient
to support his aggravated assault conviction; (iii) the evidence is insufficient to support his
kidnapping conviction; (iv) the trial court erroneously denied his Batson challenge; and (iv) the
deadly weapon finding inthe aggravated kidnapping judgment is a clerical error.
       In a cross-point, the State requests that we modify both judgments to include the omitted

$10,000 fines.
       For the reasons discussed below, we modify the court's judgments to include the

assessment of a $10,000 fine, and, as modified, affirm.

                                          I. Background

       Several Allen police officers responded to a 2:30 a.m. 911 call. When they arrived at the

scene, they found MD sitting in distress on a residential lawn. She had duct tape wrapped

around her head, covering her mouth and pushing her nose up. Her hands and feet were bound

with tape. She was crying and hysterical. She said that while she was in a home across the
street, a man known as "Ace" (later identified as Guerra) assaulted her with a wrench and a

frying pan, and that he had knocked out her tooth. The name "Ace" was carved into the skin of
her legs and they were bleeding. She said that a one year old child was in the house from which

she had escaped.

       Concerned about the child's safety, the police entered the home without a warrant.

Guerra was inside, asleep with the child. They arrested Guerra andcharged him with aggravated

assault and aggravated kidnapping. The police then obtained a search warrant and recovered a

broken skillet, a knife with blood on it, a bloody towel, and a tooth. Before trial, Guerra moved

to suppress this evidence claiming that the initial warrantless entry tainted the evidence seized

pursuant to the warrant. The trial court denied the motion.

       The case was tried to a jury. MD testified that (i) she worked as a prostitute; (ii) Guerra

was her pimp; (iii) before the assault, Guerra had taken her to a motel in Tyler to work for a few
days; (iv) her last client robbed her of the money she made; and (v) she was afraid to tell that to

Guerra when he picked her up.

       When Guerra figured out that MD lost the money, he left all of her belongings in the

motel, took away her cell phones, and drove her back to Dallas. When they stopped at a gas

station along the way, Guerra hit her in the face several times.

                                                -2-
       Guerra, his one year old daughter, and MD later went to a barbecue at one of his

relative's house. Although Guerra told MD to stay in the car, his mother invited her inside.

When Guerra, his daughter, and MD left the barbeque, theywentto Guerra's house in Allen.

       After he put his daughter to bed, Guerra went to the car to retrieve his laptop. MD said

something that angered him, and he slapped her face. When they were back inside, Guerra told

MD to get on her knees.

       Guerra took a roll of duct tape and taped MD's mouth and nose, wrapping it around her

entire head. He also taped her hands and legs together. She testified that she could not move her

hands or feet, could not remove the tape, and was "pretty much confined." Guerra then hit her

face with his hand. He went on to hit and kick her repeatedly, telling her that she was "going to

learn" and "shouldn't play with his money." Guerra cursed MD and called hernames. He kneed

her in the mouth, knocking out a tooth, and then started hitting her in the face and head with a

skillet. MD's mouth and face were bleeding, and she had a hard time breathing aroundthe tape.

       Guerra told MD that he was going to rape her with a knife, retrieved a serrated steak

knife from the kitchen, and cut her shorts off her body. MD believed Guerra would rape and kill

her.

       Guerra then said he was "going to put his name on [her] legs so that [she] will always

remember him" and began carving his nickname "Ace" into both of her legs.

       Guerra dragged MD into the garage by her feet, hitting her head against the ground. He

took a wrench or metal bar and pressed it against her throat, pushing down until she could not

breathe and started to black out. MD thought shehadto stay conscious or shewould die.

       Guerra seemed concerned when he heard a sound outside, so he told MD to be quiet and

dragged her back into the house where he continued the beating, hitting her with the skillet and
kicking her. MD thought the beating lasted for "a few hours."

                                              -3-
          When he decided to go to bed, Guerra wheeled MD into his bedroom in an office chair.

Heputher onthe floor beside his bed, put a towel under herhead, and said "bitch, don't bleed on

my floor."

          At some point, MD asked to use the bathroom. Guerra consented, so MD "flipped

[herself] over and pulled [herself] to sit on [her] bottom and scooted into the bathroom." MD

made a noise as she was trying to lift herselfto the toilet. When Guerra did not make anynoise,

MD thought she could escape. She tried to "pull [her] legs apart" but was unable to do so. So
she slipped both hands under the toilet seat until her hands "came apart." She was then able to

remove the tape from herfeet and crawled to the front door. She ran out the door to a neighbor's

house and knocked on the door. When no one answered, she tried a house across the street. The

residents heard her and called 911.

          MD was later treated at the hospital for lacerations and contusions. She had a broken

nose, a missing tooth, and bruises on her face and hands. Her eyes turned black, as did the

bruises on her hands. It took "a couple of weeks" for the bruises and pain to fade. Eighteen

months later at trial, MD still had scars on her thighs where Guerra carved his nickname.

          DNA tests matched MD to the blood on the towel, the knife, the skillet, the shorts found

in the bathroom, and blood stains throughout the house, and Guerra could not be excluded as a

contributor to the DNA on the skillet, knife handle, and shorts. His fingerprint was on the knife

handle.

          The jury found Guerra guilty of aggravated kidnapping and aggravated assault and found
an enhancement allegation of a prior felony to be true. The jury assessed punishment in each

case at sixty years' imprisonment and a $10,000 fine.
                                                               II. Analysis

A. Issue 1: Was There Sufficient Exigency to Support a Warrantless Entry?

           Guerra's first issue argues that the trial court erroneously denied his motion to suppress

because the emergency doctrine does not justify the officers' warrantless entry into his home.1

He further argues that, because that entry was notjustified, the evidence seized after the warrant

was issued was tainted.


           We apply a bifurcated standard of review when reviewing a trial court's ruling on a

motion to suppress. Martinez v. State, 348 S.W.3d 919, 922-23 (Tex. Crim. App. 2011). We

afford almost total deference to a trial judge's determination of historical facts and mixed

questions of law andfact that rely onwitness credibility. Id. We review de novo pure questions

of law and mixed questions of law and fact thatdo not depend on credibility determinations. Id.

           The Fourth Amendment protects individuals from unreasonable searches and seizures.

See U.S. CONST, amend. IV; Mincey v. Arizona, 437 U.S. 385, 390 (1978); Luna v. State, 268
S.W.3d 594, 603 (Tex. Crim. App. 2008). The emergency doctrine, however, is an exception to

the warrant requirement. Laney v. State, 117 S.W.3d 854, 860 (Tex. Crim. App. 2003).

           Under the emergency doctrine, officers may engage in conduct that otherwise violates the

Fourth Amendment if they are acting under a reasonable beliefthattheir actions are immediately

necessary to protect or preserve life or avoid serious injury. Mincey, 437 U.S. at 392; Shepherd
v. State, 273 S.W.3d 681, 684 (Tex. Crim. App. 2008). The doctrine applies when police are

acting, not in their "crime-fighting" role, but in their limited community caretaking role to

"protect or preserve life or avoid serious injury." Laney, 117 S.W.3d at 861 (quoting Mincey,
437 U.S. at 392).                The officer's conduct must be "totally divorced from the detection,

          1 The court conducted a hearing on the motion to suppress. When the hearing concluded, the trial court took the matter under
advisement. The Court later issued a written order that suppressed Guerra's statements toofficers when they first entered the home, but otherwise
denied the motion to suppress.




                                                                      -5-
investigation, or acquisition of evidence relating to the violation of a criminal statute." Id. at

862.


       Whether an actual emergency existed at the time of the officers' warrantless entry is

irrelevant. See Brimage v. State, 918 S.W.2d 466, 482 (Tex. Crim. App. 1994). Rather, the State

need show only thatthe facts and circumstances surrounding the entry were such thatthe officers

reasonably believed an emergency existed that made obtaining a search warrant impracticable.

Id.

       The State assumed the burden at the suppression hearing and stipulated that a warrant

was not involved. See Bishop v. State, 85 S.W.3d 819, 822 (Tex. Crim. App^ 2002). Officers

Ruatta, Dodson, LeBlanc, and May, the officers who responded at the scene, testified about the

decision to enter the home without a warrant.

       The officers testified that they responded to a 911 call to a residence in Allen at

approximately 2:30 in the morning. When they arrived, they saw MD in a distressed condition

sitting on the front lawn of a residence. Her clothes were disheveled, she was not wearing any

pants, and she had black tape covering most of her face and on her hands. She was crying and
hysterical and it appeared that she had been assaulted. She had cuts to her legs that appeared to
be from a sharp object and her nose was red and swollen.            Photographs showing MD's

appearance when the officers arrived were admitted into evidence.

       MD told the officers that she had been assaulted in a house across the street. When

Officer May saw MD's condition, he "thought some horrific crime had justoccurred."
       Officer LeBlanc described MD's condition as something that "shocked his conscience."

He said that he had seensome crazy things in his eleven years as a police officer but had "never

seen anything like this." According to Officer LeBlanc, MD looked "like Hannibal Lecter."
       When the fire department arrived to treat her, MD said that she had been hit with a skillet

and a wrench and had a tooth knocked out.

       Although she was having difficulty communicating, MD told the officers that there was a
one year old child in the home. When Officer LeBlanc learned this, it "concerned [him]
greatly." Given MD's injuries, Officer LeBlanc was concerned that the person who assaulted her
might injure someone else.

       Officer Dodson said he was "really concerned" because MD was hysterical and "a very

violent incident had occurred."

       The other officers echoed these sentiments. The officers did not know if there was

anyone else in the home who might need help. Because they were concerned about a child's
safety, they decided to go to the house and knock on the door. When they knocked, the door was
ajar and opened on its own. Officer Dodson thought it unusual that the door was unlocked and
unsecured that early in the morning. When nobody answered after they announced their
presence, the officers entered the house.

       The officers located the child asleep in bed with Guerra. Guerra was surprised and

initially resisted the officers efforts to handcuff him. One ofthe officers took charge ofthe child.
As the officers handcuffed Guerra, Officer Dodson saw Guerra try to kick a bloody towel under

the bed. There was a skillet missing a handle on the nightstand.

       The officers did a sweep of the remainder of the home to see if other people were inside.
When they did so, Officer Dodson saw an entire tooth, including the root, on the den floor. He
told another officer to photograph the tooth because he thought it might be needed at the
hospital. Although the officers searched the home to see if anyone else was there, they did not
search for or seize any evidence.




                                                -7-
        After they obtained a search warrant, the police retrieved the bloody towel, the bloody

knife, the broken skillet, the tooth, and the shorts.

        The officers admitted that, when they decided to enter the home, they did not have any

specific information that there was anyone in danger in the residence or that Guerra had hurt the

child. But given MD's injuries and the information they had, they were concerned that a child

might be in peril.

        On these facts, we conclude that the trial court did not erroneously deny the motion to

suppress. The facts and circumstances demonstrate that the officers reasonably believed an

emergency existed and immediate action was required. We thus resolve Guerra's first issue

against him.

B. Issues 2 and 3: Is the Evidence Sufficient to Support the Convictions?

        Guerra's second and third issues argue that the evidence is insufficient to support his

aggravated assault and aggravated kidnapping convictions. When reviewing a sufficiency of the

evidence challenge, we examine the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential elements beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). This standard accounts for the

factfinder's duty to resolve testimonial conflicts, weigh the evidence, and draw reasonable

inferences from basic to ultimate facts. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). When analyzing the sufficiency of evidence, we "determine whether the necessary

inferences are reasonable based on the combined and cumulative force of all the evidence when

viewed in the light most favorable to the verdict" and treat direct and circumstantial evidence

equally. Id.
                                       Aggravated Assault

        Guerra challenges the aggravated assault conviction by arguing that the evidence is

insufficient to prove he used a deadly weapon while assaulting MD because her injuries were not

serious bodily injuries. The State, however, responds that (i) actual injury is not required, and

(ii) the skillet and the steak knife Guerra used on MD were capable of causing, and did cause,

serious bodily injury. For the reasons discussed below, we agree with the State.

       One commits an aggravated assault if he or she uses or exhibits a deadly weapon during

the assault. Tex. Penal Code Ann. § 22.01(a)(2) (West 2011). A "deadly weapon" is "anything

manifestly designed, made, or adapted for the purpose of inflicting serious bodily injury" or

"anything that in the manner of its use or intended use is capable of causing death or serious

bodily injury." Id. § 1.07(a)(17)(A)(B). "Serious bodily injury" is bodily injury that creates a

substantial risk of death or that causes death, serious permanent disfigurement, or protracted loss

or impairment of the function of any bodily member or organ. Id. § 1.07(a)(46).

       Whether an object was capable of causing death or serious bodily injury is evaluated

based on the circumstances that existed at the time of the offense. Drichas v. State, 175 S.W.3d
795, 799 (Tex. Crim. App. 2005). "Objects that are not usually considered dangerous weapons

may become so, depending on the manner in which they are used during the commission of an

offense." Hernandez v. State, 332 S.W.3d 664, 667 (Tex. App.—Texarkana 2010, no pet.)

(citing Thomas v. State, 821 S.W.2d 616, 620 (Tex. Crim. App. 1991)). For example, a skillet

can be used as a deadly weapon. See Bailey v. State, No. 10-07-00381-CR, 2008 WL 5246683,

at *4 (Tex. App.—Waco Dec. 17 2008, pet! ref d) (mem. op. not designated for publication). So

can a steak knife. See Issac v. State, No. 05-10-00492-CR, 2011 WL 5386371, at *4-5 (Tex.

App.—Dallas Nov. 9, 2011, no pet.) (mem. op. not designated for publication).
            MD's treating emergency room physician testified that the skillet found in Guerra's home

 could cause serious bodily injury because it could kill someone, cause a skull fracture, bruise the

brain, and break facial bones. He also said that the steak knife could cause serious bodily injury

if used to cut someone's legs because it could cause long-term scarring and blood loss. The

doctor examined MD's legs on the day of trial, and the scarring was still visible. He further said

that the knife would also be a deadly weapon if it was used to rape a woman because it could

cause damage to the vagina, bladder, uterus, ovaries, and rectum. And he testified that MD's

tooth loss was a serious bodily injury because it was a permanent loss that could only be replaced

by dental work and would cause difficulty cosmetically and with chewing.

           Detective Tim Wadsen of the Allen Police Department testified that the knife and skillet

used to assault MD were capable of causing death or serious bodily injury.

           Moreover, "the injuries suffered by the victim can by themselves be a sufficient basis for

inferring that a deadly weapon was used." Tucker v. State, 21A S.W.3d 688, 691-92 (Tex. Crim.

App. 2008). The scars on MD's legs, visible eighteen months after the assault, were a significant

cosmetic disfigurement. See Willams v. State, No. 05-08-01474-CR, 2010 WL 2978406, at *3

(Tex. App.—Dallas July 30, 2012, no pet.) (mem. op. not designated for publication) (permanent

scarring constituted serious bodily injury). MD's tooth loss was also a serious bodily injury

because it was permanent and caused both deformity and difficulty chewing. See McCoy v.

State, No. 11-13-00099-CR, 2015 WL 1756768, at *1 (Tex. App.—Eastland Apr. 16, 2015, no

pet. h.) (mem. op. not designated for publication) (missing teeth constituted serious bodily

injury).

           We therefore conclude that the evidence was sufficient to establish that Guerra used a


deadly weapon that caused, or was capable of causing, serious bodily injury during the assault

and resolve his second issue against him.


                                                 -10-
                                                       Aggravated Kidnapping

            Guerra contends that the evidence is insufficient to support his aggravated kidnapping

 conviction because the State failed to prove either (i) restraint or (ii) abduction. Specifically,

 Guerra argues the State did not prove restraint because he did not move MD from one place to

 another or confine her. And he argues the State did not prove abduction because he did not (a)

 secrete MD somewhere she could not be found or (b) threaten to use deadly force.2

            One commits aggravated kidnapping if he or she intentionally or knowingly abducts

 another person and uses or exhibits a deadly weapon while committing the offense. See TEX.

 Penal Code Ann. § 20.04(b) (West 2011). Under this statute, abduct "means to restrain a

 person with intent to prevent his liberation by: (A) secreting or holding him in a place where he

is not likely to be found; or (B) using or threatening to use deadly force." Id. § 20.01(2).

Restrain "means to restrict a person's movements without consent, so as to interfere substantially

with the person's liberty, by moving the person from one place to another or by confining the

person." Id. § 20.01(1). Restraint is "without consent" if "accomplished by force, intimidation,

or deception." Id. § 20.01(1)(A); see also Holmes v. State, 873 S.W.2d 123, 126 (Tex. App.—

Fort Worth 1994, no pet.) (explaining that "[c]onfining ... may include shutting up, imprisoning,

enclosing, detaining, relegating to certain limits, or trapping victim").

           There are many ways in which one may be "restrained" under the kidnapping statute, and

the law "imposes no minimal requirement for restraint other than that the interference with the

victim's liberty be substantial." Rogers v. State, 687 S.W.2d 337, 342 (Tex. Crim. App. 1985).

           As the court of criminal appeals explained:




        The indictment charged the offense three differentways, assertingthat Guerra abductedMD: (i) with the intent to terrorizeher, restricting
her movements by confining her, holding her in a place she was not likely to be found, and threatened deadly force; (ii) with the intent to inflict
bodily injury, restricted her movements by confining her, held her in a place she was not likely to be found, and threatened to use deadly force;
and (iii) confined her, held her in a place she was not likely to be found, threatened to use deadly force, and used or exhibited a deadly weapon.



                                                                     -11-
        [T]here is nothing in the Texas statute that even suggests that it is necessary for
        the State to prove that a defendant moved his victim a certain distance, or that he
        held him a specific length of time before he can be found guilty of kidnapping. In
        fact, we have consistently held that under the kidnapping statute, there is no
        specific time requirement for determining whether a restraint has taken place.

Hines v. State, 75 S.W.3d 444, 447^8 (Tex. Crim. App. 2002). To determine whether there was

substantial interference with the victim's liberty, we look at all of the circumstances surrounding

the offense. Id. at 448.


        Here, the surrounding circumstances show both abduction and restraint. As to restraint,

MD said she could not move her hands or feet when Guerra taped them, and "was pretty much

confined." Guerra moved her throughout the house while she was bound. He dragged her into

the garage, then back to the living room, and then wheeled her into his bedroom in a chair.

During this time, she was unable to get the tape off and get out of the house on her own. When

Guerra went to bed, he placed MD on the floor beside him, which the jury could reasonably infer

was to prevent her from escaping.       MD was restrained because she was confined and Guerra

moved her from one place to another.

        The evidence is also sufficient to establish that Guerra abducted MD by using or

threatening deadly force or by secreting her in a place she could not be found. Guerra argues

that MD could not have been abducted because she entered his home voluntarily.                But the

evidence shows that Guerra took steps to prevent her from leaving the house once she was there.

As previously discussed, Guerra restrained her and used a deadly weapon that could and did

inflict serious bodily injury. In addition to the injuries caused by the knife and the skillet, Guerra

threatened to rape MD with the knife.      He taped her mouth, presumably so no one could hear

her. When Guerra was choking MD in the garage and thought he heard a noise outside, he told

her to be quiet and dragged her back into the living room. From these facts, the jury could

reasonably infer that Guerra intended to secrete MD where she could not be found.


                                                -12-
        For these reasons, we conclude that the evidence is sufficient to support the aggravated

kidnapping conviction and resolve Guerra's third issue against him.

C. Issue 4: Was the Batson challenge erroneously denied?

        There were five African-American people on the venire panel. One was removed by

agreement, one was struck by Guerra, and three were struck by the State. Following voir dire,

Guerra raised, and the trial court denied, a Batson challenge to the State's three strikes. See

Batson v. Kentucky, 476 U.S. 79, 89 (1986). Guerra's fourth issue challenges that ruling.

        In Batson, the United States Supreme Court held that the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution forbids the state from exercising its

peremptory strikes based solely on the race of a potential juror. Id. at 89; Nieto v. State, 365
S.W.3d 673, 675 (Tex. Crim. App. 2012). A single impermissible strike for a racially motivated

reason requires a new trial. Snyder v. Louisiana, 552 U.S. 472, 478 (2008).

        We review the denial of a Batson challenge based on the record in the light most

favorable to the trial court's ruling, which we do not disturb unless it is clearly erroneous. Young

v. State, 283 S.W.3d 854, 866 (Tex. Crim. App. 2009). A ruling is not clearly erroneous if it is

supported by the record. Vargas v. State, 838 S.W.2d 552, 554 (Tex. Crim. App. 1992).

       A Batson challenge has three steps. Nieto, 365 S.W.3d at 675. One, the defendant must

make a prima facie showing of racial discrimination in the State's use of a peremptory strike. Id.

       Two, if the defendant makes that showing, the State must articulate a race-neutral reason

for its strike. Id. That explanation does not have to be "persuasive, or even plausible." Purkett

v. Elem, 514 U.S. 765, 768 (1995). Instead, "the issue is the facial validity of the [State]'s

explanation. Unless a discriminatory intent is inherent in the [State]'s explanation, the reason

offered will be deemed race neutral." Id. (quoting Hernandez v. New York, 500 U.S. 352, 360

(1991) (plurality opinion)).


                                               -13-
         Three, once the State offers a race-neutral reason for its strike, the defendant has the

burden to show that the reason was pretextual. Wamget v. State, 67 S.W.3d 851, 859 (Tex. Crim.

App. 2001). In determining whether a reason is pretextual, the trial court may consider a variety

of factors, including (1) the State's use of peremptory strikes in a higher proportion against panel

members of a certain race than other panelists; (2) disparate treatment of similarly situated panel

members of a different race; (3) use of a panel shuffle in a manner that shows discriminatory

intent; (4) directing questions designed to elicit grounds for a peremptory strike against members

of a certain race; and (5) a policy of purposeful discrimination. Watkins v. State, 245 S.W.3d

444,448-49 (Tex. Crim. App. 2008).

        Because the State offered its reasons for the strikes, the prima-facie-case inquiry is moot,

and we consider whether it offered race-neutral reasons for its strikes and whether the court


properly concluded that these reasons were not pretextual. Johnson v. State, 68 S.W.3d 644, 649

(Tex. Crim. App. 2002).

                                        Panel Member 16


        The State said panel member 16 was struck because he had a DWI that was less than two

years old and was prosecuted in Collin County. The Court found this to be a race-neutral reason

for the strike.

        Defense counsel responded that the crime for which the panel member had been

convicted was not one of moral turpitude and "other people that had contacts, Caucasian people,

I believe, that had contacts with the DA's office that were not struck." The record shows that

three other panelists had criminal charges. One of these panelists was dismissed by agreement.

The State said that the other two panelists who were not struck had charges that were more than

ten years old. Striking a person with a recent criminal conviction but not striking others with

older convictions does not show racial discrimination. See Gatewood v. State, No. 2-10-00169-


                                               -14-
CR, 2011 WL 5903656, at *4 (Tex. App.—Fort Worth Nov. 23, 2011, pet. refd) (mem. op. not

designated for publication).

                                        Panel Member 27


        The prosecutor said that she struck panel member 27 because she rated a two and a four

on the State's and defense's questions about rehabilitation and deterrence and because she had a

relative who had recently been convicted in Dallas of conspiracy. Defense counsel responded

that panel member 28, a non-minority, had a son with drug charges and she was not struck. The

prosecutor replied that she viewed the conspiracy charge as more serious than the drug charge,

and panel member 28 ranked a three and a six on the rehabilitation and deterrence ranking

system. Defense counsel offered no further argument or evidence concerning potential pretext.

       Striking a person for their relative's involvement in the criminal justice system is a race-

neutral reason. Simpson v. State, 119 S.W.3d 262, 267-68 (Tex. Crim. App. 2003). So is a

strike based on a prospective juror's rankings of rehabilitation, deterrence, and punishment.

Crew v. State, No. 05-08-00959-CR, 2009 WL 2712386, at *5 (Tex. App.—Dallas Aug. 31,

2009, pet. refd) (mem. op. not designated for publication). After the prosecutor proffered her

reasons for the strike, defense counsel did not offer any further evidence showing an

impermissible motive for the strike.

                                        Panel Member 47


       The prosecutor said that she struck panel member 47 because she was a college broadcast

journalism professor and she considered "certain types of professions . . . psychologists, social

sciences, journalism . . . typically a little more liberal than other types." She further explained

"I'm looking at people I think might be a little more liberal, might be people who would punish

less than I want, and in my mind that's a professor of journalism." She also said that this panel

member had a relative accused of a crime in California and had expressed the opinion that the


                                              -15-
bail was too high in that case. The prosecutor further stated that she would have struck the

psychologist who was on the panel, but she was a challenge for cause. She also struck a

Caucasian woman because she was an attorney.

       Guerra argues that the State struck panel member 47 "because of her allegedly liberal

profession, a college professor," and that the strike "showed disparate treatment, as other highly

educated non-minorities were not struck." We disagree.

       The State's stated reason for the challenge shows that panel member 47 was not struck

because she was highly educated. Instead, the State struck her because of her profession and the

subject-matter she taught. When the prosecutor explained her reasons for the strike, she said she

might not have struck a college professor who taught a different subject-matter. Guerra did not

identify other panelists who were college professors who were not struck or who had relatives

involved in the criminaljustice system and expressed a specific opinion about the system. Thus,

Guerra failed to prove that the State's reasons for the strikes were pretextual.

       The record shows that the State provided the court with a credible, race-neutral

explanation for the challenged strikes. The trial court found the State's reasons for striking the

potential jurors to be non-discriminatory. The record supports those findings, which are not

clearly erroneous.

       Furthermore, appellant did not meet his burden on the third step—to prove that the

State's race-neutral explanations were incorrect or a pretext for discrimination. Johnson, 68
S.W.3d at 650.


       Therefore, affording great deference to the trial court's ruling, we conclude that Guerra

did not carry his burden to show that the trial court's denial of his Batson challenge was clearly

erroneous and decide Guerra's fourth issue against him.




                                               -16-
 D. Issue 5: Is the Deadly Weapon Finding a Clerical Error?

        Guerra's fifth issue argues that the deadly weapon finding in the aggravated kidnapping

judgment is a clerical error and that there is insufficient evidence to support it. We reject both

 premises.

        Nothing in the record suggests that the deadly weapon finding was a clerical error. The

 indictment charged Guerra with using and exhibiting a deadly weapon while committing the

offenses, specifically, "a skillet, knife, wrench, and t-shirt that in the manner of its use and

intended use was capable of causing death and serious bodily injury." When an indictment

alleges the use of a deadly weapon and the jury finds the defendant guilty "as alleged in the

indictment," the jury has implicitly made a deadly weapon finding that must be reflected in the

judgment. See Ex Parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988); see also Polk v.

State, 693 S.W.2d 391, 394 (Tex. Crim. App. 1985) (affirmative deadly weapon finding made

when indictment places issue before trier of fact and defendant found guilty as charged in

indictment); Crumpton v. State, 301 S.W.3d 663, 664 (Tex. Crim. App. 2009) (same).

        Here, the jury found Guerra guilty as charged in the indictment, so there is no question

that there was an affirmative deadly weapon finding.

       Moreover, although the deadly weapon finding on the judgment's first page states "N/A,"

the trial court made a specific finding on page three that, "the Court FINDS Defendant used or

exhibited a deadly weapon, namely a knife and skillet. . . ." Guerra does not explain why this

specific finding, rather than the first page finding, is a clerical error.     Indeed, given the

indictment charging the use of a deadly weapon, the verdict, and page three's greater specificity,

we conclude that that the finding on page one is the typographical error.

       Guerra further contends that the evidence is insufficient to support a deadly weapon

finding because there is no evidence that "the tape (or other object)" facilitated the kidnapping.


                                              -17-
Guerra relies oh Plummer v. State, 410 S.W.3d 855, 859-60 (Tex. Crim. App. 2013) to support

his argument. That reliance is misplaced.

       The Plummer Court held that, "the mere possession of a deadly weapon during a felony

offense is not covered by the statute." Id. at 864. Rather, a deadly-weapon finding for a felony

offense can only be made when "the deadly weapon facilitates the associated felony." Id. In that

case, the defendant was wearing body armor and a holstered firearm in an attempt to look like a

security guard. He was convicted of the unlawful possession of a firearm by a felon and the

unlawful possession of a body armor by a felon. The court of criminal appeals held that the

appellate court erroneously upheld a deadly weapon finding because there was "no facilitation

connection" between the two offenses. Id. at 865. Instead, the defendant simply possessed the

gun when he also possessed the body armor. Id.

       Here, the record demonstrates that Guerra did not simply possess a skillet and a knife at

the time of the kidnapping. He actively used the knife and the skillet to facilitate committing the

kidnapping and to terrorize MD. After taping MD so she could not scream or move, Guerra

dragged her around the house, beat her with the skillet, said he was going to rape her with the

knife, and carved his name into her legs with the knife while telling her he was going to teach her

a lesson about stealing from him. The trial court thus did not err in making a deadly weapon

finding. We thus resolve Guerra's fifth issue against him.

D. Modification of the Judgments

       In a cross-point, the State asks us to correct the judgments to reflect the assessment of a

$10,000 fine. We can modify an incorrect judgment and make the record "speak the truth" when

we have the necessary data and information to do so. TEX. R. APP. P. 43.2(b); see Woods v.

State, 398 S.W.3d 396, 406 (Tex. App.—Texarkana 2013, pet. ref d).




                                               -18-
       The record reflects that the jury assessed punishment for both offenses at sixty years'

imprisonment and a $10,000 fine. Neither judgment, however, includes the $10,000 fine. We

therefore modify both judgments to reflect the $10,000 fine. As modified, both judgments are

affirmed.




Do Not Publish                                     /Bill Whitehill/
Tex. R. App. P. 47                                 BILL WHITEHILL
140086F.U05                                        JUSTICE




                                            -19-
                                 Court of Appeals
                       ifftftfj Btstntt at tttexas at Dallas
                                      JUDGMENT


JOSEPH JULIAN GUERRA, Appellant                    On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00086-CR        V.                       Trial Court Cause No. 219-82353-2012.
                                                   Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                   participating.

       Based on the Court's opinion of this date, the judgment of the trial court is MODIFIED
to read "Fine: $10,000."
As REFORMED, the judgment is AFFIRMED.


Judgment entered June 10, 2015.




                                            -20-
                                Court of Appeals
                       Jftftfj district of Sfexas at Dallas
                                      JUDGMENT


JOSEPH JULIAN GUERRA, Appellant                    On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00087-CR        V.                       Trial Court Cause No. 219-81886-2013.
                                                   Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                   participating.

       Based on the Court's opinion of this date, the judgment of the trial court is MODIFIED
to read "Fine: $10,000."
As REFORMED, the judgment is AFFIRMED.


Judgment entered June 10, 2015.




                                            -21-